Citation Nr: 0514508	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  01-05 686	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hip injury.  

2.  Entitlement to service connection for hepatitis B.  

3.  Entitlement to service connection for a hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1972 to February 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from September 2000 and August 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  

When the case was previously before the Board, in June 2003, 
the claims for service connection for residuals of a right 
wrist fracture, residuals of a right hip injury, and 
hepatitis B were remanded for additional development.  The 
requested development was completed and the RO granted 
service connection for residuals of a right wrist fracture.  
There is no record that the veteran disagreed with any aspect 
of this grant; so, this issue is not before the Board.  
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  
The claims for service connection for residuals of a right 
hip injury and hepatitis B remain in appellate status.  While 
the case was in remand status, the veteran claimed service 
connection for hearing loss and tinnitus.  The RO granted 
service connection for tinnitus and denied service connection 
for a hearing loss disability.  There is no record that the 
veteran disagreed with any aspect of the grant of service 
connection for tinnitus; so, this issue is not before the 
Board.  Id. The veteran appealed the denial of service 
connection for a hearing loss, and that claim has been 
developed for appellate consideration by the Board.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claims and has notified 
him of the information and evidence necessary to substantiate 
his claims.  

2.  The competent medical evidence shows that any right hip 
injury the veteran experienced in service resolved without 
residual disability, and that he does not currently have a 
right hip disability related to any incident of service.  

3.  The competent medical evidence shows that the veteran 
does not have a current diagnosis of hepatitis B or residuals 
of hepatitis B.  

4.  The competent medical evidence shows that the veteran's 
current hearing loss disability was not present during active 
service, was not manifested to a degree of 10 percent or more 
in the first post-service year, and is not related to noise 
exposure during service or to any other incident of active 
duty.  


CONCLUSIONS OF LAW

1.  Residuals of a right hip injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  Claimed hepatitis B was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  

3.  A hearing loss disability was not incurred in or 
aggravated by active military service and a sensorineural 
hearing loss may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letter of June 2003 and the follow-
up letter of July 2003 shows that they complied with all the 
requirements as described by the Court.  Particularly, the 
wording of the VCAA notices adequately informed the claimant 
that he should provide "any" evidence in his possession 
pertaining to the claim; that he should give VA everything he 
had pertaining to the claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was not possible for the claims for service connection for 
residuals of a right hip injury and hepatitis, because the 
September 2000 initial unfavorable AOJ decision, on those 
issues, was made before VCAA became law.  The required 
sequence was done for the hearing loss claim, with the claim 
being received in June 2003 and the VCAA notice letter being 
sent later that month, before the August 2003 decision by the 
RO.  Moreover, the file reflects a continuous flow of 
information to the veteran.  The rating decisions, statements 
of the case, and supplemental statements of the case, as well 
as the VCAA letter, Board remand and letters, and other 
correspondence, notified the veteran and his representative 
of the status of the evidence as it was developed and of the 
need for substantiating evidence from him.  Further, the 
veteran had an opportunity to respond before the RO re-
adjudicated his claim.  Any deficits in the original notice 
were cured long before the case came to the Board and are no 
more than non-prejudicial error.  The veteran was afforded 
"a meaningful opportunity to participate effectively in the 
processing of his claim by VA" and thus VA "essentially 
cured the error in the timing of notice."  See Mayfield v. 
Nicholson, No. 02-1077 (Fed. Cir. April 14, 2005).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private and government records which 
the veteran adequately identified and authorized VA to 
obtain.  All relevant Federal records have been obtained.  
The service medical records are in the claims folder.  VA 
records have been obtained.  There is no evidence of relevant 
Social Security Administration records.  

As to any duty to provide an examination and/or opinion 
addressing the questions of whether hypertension, 
pancreatitis, diabetes or hepatitis began during or are 
causally linked to service, the Board notes that, in the case 
of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of a 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C. § 5103A(d) (West 2002)); 
38 C.F.R. § 3.159(c)(4) (2004). 

VA has obtained audiological, orthopedic and gastrointestinal 
examinations that included competent opinions addressing the 
questions of whether the veteran's hearing loss, claimed 
right hip disability and hepatitis are linked to service.  
With respect to the latter two disabilities, the examinations 
ruled out a current diagnosis.  It is apparent that the 
competent opinion relating to the issue of hearing loss was 
based upon a consideration of all of the relevant evidence in 
the claims file.  Under these circumstances, the Board finds 
that the evidence is sufficient to make a decision on these 
claims; there is no duty to provide a medical examination or 
opinion.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001) [citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) for the holding that VCAA 
does not apply where there is extensive factual development, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that 
further assistance would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements that must be met to establish entitlement.  
There must be current disability; there must be disease or 
injury during service, and there must be a nexus or 
connection relating the current disability to the disease or 
injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2004).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

Residuals of a Right Hip Injury

The veteran reports that he fell off a truck during basic 
training and injured his right hip.  He explains that his 
sergeant told him he would have to go through training again, 
if he went on sick call for the injury.  See the veteran's 
statements of March 2001, November 2001, and December 2004.  
As a lay witness, he is competent to recount what he 
experienced.  38 C.F.R. § 3.159(a)(2) (2004).  However, he 
does not have the medical training or experience necessary to 
diagnose which injury residuals are present, if any.  That 
requires the talents of a trained medical professional.  
38 C.F.R. § 3.159(a)(1) (2004).  

The service medical records do not document the fall or right 
hip injury.  From the veteran's statements, the injury 
apparently happened during his initial training, shortly 
after he entered service.  The veteran continued in service 
for over two years, without any documentation of hip injury 
residuals.  In January 1975, just before he left active 
service, he was given a physical examination by a physician 
and it was reported that his lower extremities were normal.   

Following service, many years passed without any competent 
medical documentation of a right hip disability.  Evidence of 
a prolonged period without medical complaint and the amount 
of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

A private X-ray study of the pelvis was done in September 
2000, for the veteran's complaints of pain over the right 
iliac crest.  There were no significant radiographic 
findings.  

In a letter dated in June 2001, a private physician, J. A. 
G., M.D., reported that the veteran visited his office from 
1983 to 1998.  The doctor wrote of various problems, without 
mention of the hip.  The private clinical notes do not 
reflect hip complaints, findings or diagnoses.  

A witness statement, received in July 2001, verified that the 
veteran fell from a truck.  The veteran's back was hurting 
and the witness helped him up.  There was no mention of the 
hip.  

VA outpatient clinic records from 2001 to 2003 are in 
evidence.  In December 2001 and March 2002, there were 
complaints of right hip pain.  No right hip abnormality was 
found by the medical personnel.   

The report of the August 2004 VA examination shows the 
veteran reported that his right hip was injured when he fell 
out of a truck.  He acknowledged that he had no treatment or 
evaluation.  X-rays of the hips were normal.  Examination of 
the hips revealed flexion to 120 degrees, external rotation 
of 40 degrees, internal rotation of 15 degrees, abduction to 
40 degrees, and adduction to 15 degrees.  There was no 
tenderness of the hip.  There was some tenderness across the 
right lower back.  The nuerological examination was normal.  
The diagnosis was no hip disease.  The doctor noted that 
there were normal X-rays and a normal examination.  It was 
the physician's opinion that it was as likely as not, that 
the veteran did not have a hip disorder related to service.  
The Board finds that, while the examiner's statement that it 
is "as likely as not" that there was no causal 
relationship, when considered alone, places the evidence in 
equipoise, the examination report read in its entirety 
clearly weighs against the claim.  In fact, the clinician 
ruled out a current diagnosis of a right hip disability.  The 
law requires that in order for service connection to be 
granted, there must be a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  Under these circumstances, this 
evidence does not support the claim.

While the veteran may believe that he has a residual 
disability from the injury in service, with hip pain, the 
opinion of the trained medical professional is significantly 
more probative.  For the August 2004 VA examination, the 
doctor reviewed the veteran's history, examined him and 
considered X-ray studies.  The doctor diagnosed that the 
veteran had no hip disease, noting the normal findings on the 
X-rays and examination.  Comparing this with the rest of the 
record, the Board finds no competent medical evidence of a 
current right hip disability.  The separation examination 
report, the passage of many years without documented hip 
symptoms, and the findings of the examiner on the August 2004 
VA examination form a preponderance of evidence against the 
hip claim.  As the preponderance of the evidence is against 
the veteran's claim for service connection for a right hip 
disorder, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Hepatitis B

The veteran reports that he was treated for hepatitis during 
service, at a hospital in Germany. The Board assigns little 
probative weight to this statement, considering that "the 
connection between what a physician said and the layman's 
account of what he purportedly said," when filtered through a 
"layman's sensibilities" is "attenuated and inherently 
unreliable."  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); see also Dean v. Brown, 8 Vet. App. 449 (1995).  
Moreover, there is no documentation of such a hospitalization 
in his service medical records.  A search for additional 
records was unsuccessful.  The separation examination does 
not mention hepatitis; the abdomen and viscera were 
clinically evaluated as normal.  The earliest documentation 
of hepatitis was in 1987, many years after service.  It 
contained a history of the veteran having hepatitis in 
service.  Aside from the fact that this history was clearly 
obtained from the veteran versus from any contemporaneously 
recorded medical evidence, as indicated above, service 
connection is not granted for disease incurred or injury 
sustained in service, but for disability resulting from 
disease or injury in service.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  The requisite link between a current 
disability and military service may be established, in the 
absence of medical evidence that does so, by medical evidence 
that the veteran incurred a chronic disorder in service and 
currently has the same chronic disorder, or by medical 
evidence that links a current disability to symptoms that 
began in service and continued to the present.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. § 3.303(b).  
The remainder of the discussion will focus on these 
questions.

In June 2001, the veteran came to a VA clinic and requested 
laboratory work for hepatitis B.  Test results were HbsAg: 
Negative; Hep B Surface Ab: 8.9 mIU/mL; HepBe Ag: Negative; 
Hep Be Ab: Positive; and Hep B Core Ab, Tot: Positive.  Liver 
function tests were also done and had results within normal 
limits.  

In June 2001, J. A. G., Jr., M.D., reported treating the 
veteran from 1983 to 1998.  The doctor wrote that he had seen 
the veteran on several occasions for hepatitis B, but did not 
say when those instances occurred.  Private clinical notes 
cover the period from June 1986 to October 1997.  A note, 
dated in May 1987, reports numerous complaints with a history 
of hepatitis in 1974, while in the Army.  There was no 
hepatosplenomegaly and the assessment was a viral syndrome.  
Further notes of May and June 1987 show that the possibility 
of a reactivation of hepatitis was considered.  

VA clinical records from March 2001 to April 2003 are in 
evidence.  In July 2001, a history of hepatitis was noted.  
Later that month, a normal examination was reported and the 
findings were a history of liver disease.  (Emphasis added.) 

In a letter dated in March 2002, another private physician, 
R. G., M.D., stated that the veteran had a history of being 
exposed to hepatitis B before 1981.  He was last seen in 
1997.  A copy of blood work from 1990 was enclosed.  Liver 
function test results were within normal limits.  Blood 
chemistry findings were HbsAg: negative, AntiHBs: Negative, 
Anti HBc: Reactive, Anti HAV: Reactive, and Anti HAVIgM: 
Negative.  February 2001 laboratory studies showed, for the 
antibody to hepatitis A virus, the IGG fraction was positive 
and the IGM fraction was negative.  The antibody to hepatitis 
B surface antigen was positive, as was the antibody to the 
hepatitis B core antigen.   

The veteran underwent a VA examination for liver disease in 
August 2004.  The claims file was reviewed.  He told the 
examiner that he was hospitalized during service, in 1974, 
and was told he had hepatitis.  He reported that hepatitis 
was again diagnosed in 1987.  He denied transfusions, 
intravenous drug use, or body piercing, but admitted getting 
a tattoo in 1974.  On physical examination, he was noted to 
be well developed and well nourished.  He did not appear to 
be ill.  His skin was warm.  There was no jaundice.  The 
abdomen was soft, without tenderness or masses.  Organs were 
with normal limits; there was no organomegaly.  Extremities 
were symmetrical.  There were no deformities.  Peripheral 
pulses were good.  The veteran's most recent blood tests, in 
April 2004, indicated all liver function studies to be 
normal.  

In his diagnostic impression, the examining physician 
explained that the hepatitis B positive antibody, for 
surface, indicated that the veteran had exposure to hepatitis 
B.  It was further noted, however, there were no indications 
of active hepatitis currently and there was no evidence of 
liver disease or abnormal liver function studies.  The 
physician observed that in 1981, the veteran had hepatitis A 
anti-bodies, which clouded the issue.  The doctor concluded 
that the onset of hepatitis was unknown and the hepatitis 
diagnosed in 1974 was not typed; therefore, it was "not at 
least as likely as not that it represented hepatitis B."  

Service connection may be granted for a disability resulting 
from disease or injury, incurred or aggravated during 
service.  38 U.S.C.A. § 1110.  This law requires a current 
disability.  Brammer, supra; Rabideau, supra.  The 
overwhelming preponderance of the evidence is against a 
current diagnosis of hepatitis.  Dr. J.A.G. said that the 
veteran had been seen for hepatitis B, while Dr. R.G. said 
the veteran had a history of being exposed to hepatitis B.  
On the recent VA examination, it was noted that the veteran 
has markers in his blood, which show past exposure to 
hepatitis B.  However, there is no liver impairment or any 
other dysfunction attributable to hepatitis.  The examination 
report, from a competent medical professional, is by far the 
most persuasive evidence as it was based upon a review of all 
of the relevant medical evidence in the file, an examination 
of the veteran and pertinent laboratory studies, and 
specifically addresses the question at hand, indicates that 
there is no current diagnosis of hepatitis.  

The competent medical opinion obtained in August 2004 shows 
that the veteran's hepatitis markers were first documented 
many years after service and essentially rules out a current 
diagnosis.  The absence of documenting service medical 
records, the normal findings on separation examination, the 
passage of many years since service, and the recent medical 
opinion constitute a preponderance of evidence which 
outweighs the supportive evidence by a substantial margin.  
As the preponderance of the evidence is against the veteran's 
claim for service connection for hepatitis B, the benefit of 
the doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

Hearing Loss Disability

What constitutes a hearing loss disability is defined by 
regulation.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2004).  

A sensorineural hearing loss disability may be presumed to 
have been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  






The service medical records do not show any complaints of 
hearing loss or ear symptoms.  On entrance examination, in 
October 1972, pure tone thresholds, in decibels, were as 
follows:



HERTZ



500
1000
2000
4000
RIGHT
10
10
10
10
LEFT
15
10
5
15

On separation examination, in January 1975, pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
 5
5
0
 5
 5
10
LEFT
10
0
0
0
10
5

Service personnel records show that the veteran worked as a 
tracked vehicle mechanic.  

On the VA audiological examination of June 2004, the veteran 
gave a history of noise exposure during service, while 
working as a mechanic on tanks, heavy trucks, diesel engines 
and generators.  Following service, he worked as a mechanic 
and shop foreman.  He was currently self-employed in a small 
garage.  He reported that the hearing loss came on slowly.  

On the authorized VA audiologic evaluation in June 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
20
20
20
55
55
39
LEFT
25
20
15
70
70
44

Speech audiometry revealed speech recognition ability of 86 
percent in each ear, right and left.  The hearing in the 
right ear was within normal limits through 2000 hertz with a 
moderate sensorineural loss of sensitivity from 3000 to 4000 
hertz.  Hearing in the left ear was within normal limits 
through 2000 hertz with a severe sensorineural loss of 
sensitivity from 3000 through 4000 hertz.  

The audiological examiner reviewed the veteran's claims 
folder.  It was noted that hearing in both ears was within 
normal limits on examination for separation from service.  It 
was the opinion of the examiner that it was not likely that 
bilateral hearing loss was due to military service.  

The veteran requests service connection for his hearing loss 
based on his exposure to noise during service.  As a lay 
witness, he is competent to describe his noise exposure.  
38 C.F.R. § 3.159(a)(2) (2004).  However, he does not have 
the medical experience and training to say that the noise 
exposure in service caused the current hearing loss.  That 
requires the opinion of a trained medical professional.  
38 C.F.R. § 3.159(a)(1) (2004).  But, in this case, there is 
no such competent evidence to connect the current disability 
to service.  

The separation examination was done by competent medical 
personnel and shows that the veteran's hearing was normal 
just before he left service.  Thereafter, many years passed 
without evidence of hearing loss.  This is evidence against 
the claim.  See Maxson.  Finally, in 2004, an audiologist 
expressed an opinion that the veteran's current hearing loss 
was not due to any incident of service.  The clear 
preponderance of evidence on this issue establishes that the 
veteran's hearing loss did not have its onset in service, was 
not manifested in the first post-service year, and it is not 
connected to any incident of service.  As the preponderance 
of the evidence is against the veteran's claim for service 
connection for a hearing loss disability, the benefit of the 
doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); See Gilbert; Ortiz.  



ORDER

Service connection for residuals of a right hip injury is 
denied.  

Service connection for hepatitis B is denied.  

Service connection for a hearing loss disability is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


